PER CURIAM.
This is an appeal from a judgment of the United States District Court for the District of Columbia convicting John A. Kendrick of assault with a deadly weapon.
We have given careful study to the record and have found no basis for any of the appellant’s several assignments of error. Kendrick confessed not only to the arresting officers, but also to the jury as he testified in his own behalf. There was much corroborating evidence. He was fairly tried and abundantly proved guilty.
Affirmed.